
	

114 HRES 402 IH: Expressing the sense of the House of Representatives regarding politically motivated acts of boycott, divestment from, and sanctions against Israel, and for other purposes.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 402
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Royce (for himself and Mr. Engel) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives regarding politically motivated acts of
			 boycott, divestment from, and sanctions against Israel, and for other
			 purposes.
	
	
 Whereas in 1945, the Arab League began a boycott of Jewish goods and services in the British controlled mandate territory of Palestine;
 Whereas in 1948, following the war establishing Israel's independence, the boycott was formalized against the state of Israel and broadened to include non-Israelis who maintain economic relations with Israel or who are perceived to support it;
 Whereas the United States has historically been at the forefront of international efforts to end enforcement of the boycott and to seek the Arab League’s revocation of it, including through Congress passing laws making it illegal for United States companies to cooperate with the boycott and authorizing the imposition of civil and criminal penalties against United States violators;
 Whereas the United States has also opposed the Arab League Boycott of Israel by ensuring through free trade agreements with Bahrain and Oman that such countries no longer participate in the boycott;
 Whereas the United States ensured that as a condition of membership in the World Trade Organization that Saudi Arabia no longer enforces the secondary or tertiary elements of the boycott;
 Whereas in 2005, elements of Palestinian civil society issued a call for a Boycott, Divestment and Sanctions (BDS) campaign against Israel, coordinated by the Palestinian BDS National Committee (BNC);
 Whereas European companies have taken measures to restrict business with Israeli companies, raising the prospect that they are engaging in politically motivated acts of boycott, divestment from, and sanctions against Israel;
 Whereas the European Union remains Israel’s largest trading partner, accounting for one-third of Israel’s total trade, and despite its small size, Israel remains one of the European Union’s top trading partners in the Middle East;
 Whereas Secretary of State John F. Kerry said in 2014, I believe that we need to stand together with a single voice to reject any of the arbitrary unwarranted boycotts of Israel. For more than 30 years, I have staunchly, loudly, unapologetically opposed boycotts of Israel—and I will continue to oppose those boycotts of Israel. That will never change.;
 Whereas multiple United States State legislatures have enacted measures to confront politically motivated acts of boycott, divestment from, and sanctions against Israel;
 Whereas, on April 21, 2015, Tennessee became the first State legislature to formally condemn the BDS movement against Israel;
 Whereas in May 2015, Indiana passed a nonbinding resolution opposing boycotts of Israel; Whereas in May 2015, Illinois passed anti-BDS legislation that divests its pension funds from foreign companies that boycott Israel;
 Whereas, on June 4, 2015, South Carolina passed anti-BDS legislation banning public entities from contracting with companies engaged in certain kinds of boycotts;
 Whereas, on June 18, 2015, the New York State Assembly passed a resolution rejecting the BDS movement and reaffirming its support for Israel; and
 Whereas these politically motivated acts of boycott, divestment from, and sanctions against Israel represent a concerted effort to extract concessions from Israel outside of direct negotiations between the Israelis and Palestinians, and undermines efforts to achieve a negotiated two-state solution: Now, therefore, be it
	
 That the House of Representatives— (1)opposes politically motivated acts of boycott, divestment from, and sanctions against Israel;
 (2)calls on the Administration to increase the use of its voice, vote, and influence in international organizations and other appropriate international forums to actively oppose politically motivated acts of boycott, divestment from, and sanctions against Israel;
 (3)supports efforts by State legislatures to enact measures that oppose politically motivated acts of boycott, divestment from, and sanctions against Israel; and
 (4)reaffirms its strong support for a negotiated solution to the Israeli-Palestinian conflict resulting in two states, a democratic, Jewish State of Israel and a viable, democratic Palestinian state, living side-by-side in peace, security, and mutual recognition.
			
